           Case 2:19-cv-01009-RFB-BNW Document 28 Filed 09/25/19 Page 1 of 3



1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     5510 So. Fort Apache Rd, Suite 30
6    Las Vegas, NV 89148
     Phone: (702) 856-7430
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Las Vegas, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                  UNITED STATES DISTRICT COURT
17

18                                    DISTRICT OF NEVADA

19   CLYDE C. GIVENS,                           Case No.: 2:19-cv-01009-RFB-BNW
20                  Plaintiff,
21
     vs.                                        JOINT MOTION TO EXTEND TIME TO
                                                FILE STIPULATION OF DISMISSAL OF
22                                              TRANS UNION LLC
     SETERUS, INC.; EQUIFAX INFORMATION
23   SERVICES, LLC; and TRANS UNION LLC,
                                                [SECOND REQUEST]
24                  Defendants.
25
     //

26   //

27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF TRANS UNION LLC
     [SECOND REQUEST] - 1
             Case 2:19-cv-01009-RFB-BNW Document 28 Filed 09/25/19 Page 2 of 3



1            Plaintiff Clyde C. Givens (“Plaintiff”) and Defendant Trans Union LLC; (“Trans Union”
2
     or “Defendant”) (collectively, the “Parties”), by and through their counsel of record, hereby move
3
     jointly to extend their deadline to file a Stipulation of Dismissal of Trans Union forty-five (45)
4
     days:
5

6            1.     The Parties settled this matter on July 11, 2019. [ECF Dkt. 8]

7            2.     Per the Court’s Minute Order, on July 12, 2019, Plaintiff’s Stipulation of Dismissal of
8
     Trans Union was due August 26, 2019. [ECF Dkt. 9]
9
             3.     On August 22, 2019, the Court granted the Parties stipulation to extend the time to file
10
     the dismissal of Trans Union. [ECF Dkt. 20]
11

12           4.     The stipulation of dismissal of Trans Union is due on September 25, 2019.

13           5.     The Parties are still working diligently on finalizing their Settlement Agreement.
14
             6.     The Parties request an extension of forty-five days to file their Stipulation of Dismissal
15
     of Trans Union to allow them additional time to finalize the Settlement Agreement.
16
     //
17

18   //

19   //
20
     //
21
     //
22
     //
23

24   //

25   //
26
     //
27
     //
28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF TRANS UNION LLC
     [SECOND REQUEST] - 2
           Case 2:19-cv-01009-RFB-BNW Document 28 Filed 09/25/19 Page 3 of 3



1           7.      Plaintiff agrees to file the Stipulation of Dismissal of Trans Union no later than
2
     November 8, 2019.
3

4         DATED September 25, 2019.
      KNEPPER & CLARK LLC                              ALVERSON TAYLOR & SANDERS
5

6
      /s/ Shaina R. Plaksin                            /s/ Trevor Waite
      Matthew I. Knepper, Esq.                         Kurt R. Bonds, Esq.
7     Nevada Bar No. 12796                             Nevada Bar No. 6228
      Miles N. Clark, Esq.                             Trevor Waite, Esq.
8     Nevada Bar No. 13848                             Nevada Bar No. 13779
9     Shaina R. Plaksin, Esq.                          6605 Grand Montecito Parkway, Suite 200
      Nevada Bar No. 13935                             Las Vegas, NV 89149
10    5510 So. Fort Apache Rd, Suite 30                Email: kbonds@alversontaylor.com
      Las Vegas, NV 89148                              Email: twaite@alversontaylor.com
11    Email: matthew.knepper@knepperclark.com
12    Email: miles.clark@knepperclark.com              Counsel for Defendant
      Email: shaina.plaksin@knepperclark.com           Trans Union LLC
13
      HAINES & KRIEGER LLC
14    David H. Krieger, Esq.
15    Nevada Bar No. 9086
      8985 S. Eastern Avenue, Suite 350
16    Las Vegas, NV 89123
      Email: dkrieger@hainesandkrieger.com
17
      Counsel for Plaintiff
18
                                                                      Givens v. TransUnion, LLC et al
19                                                                  Case No. 2:19-cv-01009-RFB-BNW

20                                       ORDER GRANTING

21    EXTENSION OF TIME FOR PARTIES TO FILE STIPULATION OF DISMISSAL OF

22                                        TRANS UNION LLC

23          IT IS SO ORDERED.

24          _________________________________________
                                           IT IS SO ORDERED

            UNITED STATES DISTRICT COURT       JUDGE
                                           DATED:   October 03, 2019
25
            DATED this ____ day of _________ 2019.
26
                                                   __________________________________________________
27                                                 BRENDA WEKSLER
                                                   UNITED STATES MAGISTRATE JUDGE
28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF TRANS UNION LLC
     [SECOND REQUEST] - 3
